Citation Nr: 0949140	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-38 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for myeloproliferative 
disorder, to include as secondary to service connected 
malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of the hearing is associated with the claims file. 

In February 2008 and March 2009, the Board remanded this case 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.

In compliance with the Board's March 2009 remand, the RO 
sought an addendum opinion from the VA examiner who performed 
the July 2008 VA examination in order to have that examiner 
address the etiology of the Veteran's chronic 
myeloproliferative disease.  However, in providing her 
opinion that the Veteran's myeloproliferative disease is not 
related to the Veteran's military service, as stated in both 
the original July 2008 examination report and the May 2009 
addendum, the examiner failed to provide a rationale for this 
opinion.  The Board notes that a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  By not providing a complete 
opinion, with accompanying rationale, the examination results 
are not probative and therefore insufficient to enable the 
Board to decide the claim.  Thus a new addendum is necessary 
to clarify the underlying rationale of that opinion.

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran's claims folder 
to be reviewed by the examiner who 
prepared the July 2008 VA examination 
report (or a suitable substitute if 
that examiner is unavailable), for the 
purpose of preparing an addendum that 
addresses the rationale behind the 
examiner's opinion that the Veteran's 
chronic myeloproliferative disorder is 
not related to or aggravated by the 
Veteran's in-service malaria or any 
residuals therefrom.

2.	Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

Then, if indicated, this case should be 
returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


